Citation Nr: 0501029	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-08 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  The propriety of the initial noncompensable evaluation 
for the service-connected anklyosis, right little finger.  

2.  Entitlement to service connection for claimed disability 
manifested by loss of strength of the right hand.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1991 to May 2002.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 RO decision that denied service 
connection for loss of strength in the right hand.  

The RO in that decision granted service connection for 
anklyosis of the right little finger and assigned an initial 
noncompensable evaluation, effective on May 29, 2002.  

The veteran immediately appealed the RO's September 2002 
decision.  Accordingly, in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that in the veteran's September 2004 written 
brief, the issue of entitlement to a separate rating for the 
scars due to the service-connected right little finger 
disability was raised.  

While the RO included the issue of scarring in its 
consideration of an increased rating for the veteran's 
service-connected right finger disability, the RO has not yet 
adjudicated the issue of a separate rating for scars.  Thus, 
this issue is referred back to the RO for the appropriate 
action.  

The issue of service connection for loss of strength in the 
right hand is addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The service-connected residuals of the right 5th finger 
injury is shown to be productive of a current disability 
picture that more nearly approximates that of amputation of 
that digit without metacarpal resection.  



CONCLUSION OF LAW

The criteria for the assignment of an initial 10 percent 
rating for the service-connected residuals of a right little 
finger disability have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.20, 4.40, 4.45, 4.71a including Diagnostic Codes 5155, 5227 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5155, 5227 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board notes that prior to the veteran's appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

With respect to the veteran's increased rating claim, the RO 
issued a letter dated in July 2002 that informed the veteran 
of the medical and other evidence needed to substantiate his 
claims and of what medical or other evidence he was 
responsible for obtaining.  VA also identified which evidence 
it was responsible for obtaining.  

In the February 2003 Statement of the Case (SOC), the RO 
provided the veteran with the pertinent rating schedule 
provisions regarding his claim for an increased rating for 
finger disabilities.  The veteran was provided the 
regulations pertaining to VA's duty to assist in the 
development of claims under 38 C.F.R. § 3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the veteran was accorded a VA examination in August 
2002.   A Travel Board hearing was scheduled for the veteran 
in June 2004, however, the veteran failed to report.  

In view of the favorable action in this appeal with respect 
to the claim for an increased rating for a right finger 
disability further assistance is unnecessary to aid the 
veteran in substantiating his claim at this time.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  

Nor is the Board aware of any additional evidence that could 
assist the veteran in substantiating his increased rating 
claims.  In fact, the veteran had been notified of the RO's 
unsuccessful attempts to obtain medical evidence from VA and 
non-VA health care providers.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Separate rating codes identify the various 
disabilities.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  See 38 C.F.R. §§ 3.102, 
4.3 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

The Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  

The Board notes that during the course of this appeal, VA 
revised Diagnostic Codes 5216-5230, which pertain to 
ankylosis and limitation of motion of fingers.  See 67 Fed. 
Reg. 48784-48787 (July 26, 2002).  

The revisions became effective on August 26, 2002.  Under the 
version in effect until August 26, 2002, Diagnostic Code 5227 
applied to ankylosis of any finger other than the thumb, 
index finger or middle finger, that is, the ring finger or 
little finger.  

Diagnostic Code 5227 provided a noncompensable rating for 
ankylosis of the ring or little finger.  The note following 
that code indicated that extremely unfavorable ankylosis of 
the ring finger would be rated as amputation under Diagnostic 
Code 5155.  

The revised rating criteria for the index, long, ring, and 
little fingers (digits II, III, IV, and V), set forth normal 
ranges of motion and state that for digits II through V, the 
metacarpophalangeal (MP) joint has a range of zero to 90 
degrees of flexion, the proximal interphalangeal (PIP) joint 
has a range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal (DIP) joint has a range of zero to 
70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, 
Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand (2003).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2003), which 
became effective August 26, 2002, unfavorable or favorable 
ankylosis of the ring or little finger of the major or minor 
hand warrants a noncompensable rating.  

The note that follows Diagnostic Code 5227 states that it 
should also be considered whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  

Under Diagnostic Code 5155, as in effect both before and 
since August 26, 2002, amputation of the ring finger of 
either hand with metacarpal resection (more than one-half of 
the bone lost) warrants a 20 percent rating.  Amputation 
without metacarpal resection warrants a 10 percent rating.  

In this case, the veteran's service-connected right 5th 
finger injury residuals are currently rated under 38 U.S.C.A. 
§ 4.71a, Diagnostic Code 5227, ankylosis of the little 
finger.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Upon review of the record, it is the judgment of the Board 
that, under either the old or new rating criteria, the 
service-connected right little finger disability should be 
rated under Diagnostic Code 5227, which governs ratings for 
ankylosis of the ring finger.  

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  

Diagnostic Code 5227 is the only potentially available 
diagnostic code prior to August 26, 2002, and under the new 
rating criteria it is more appropriate than new Diagnostic 
Code 5230, involving limitation of motion of the finger, 
because the Note after Diagnostic Code 5227 provides a 
possible basis for a compensable evaluation.  

The VA General Counsel has determined that amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  The Board may apply 
only the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change, that is, prior to August 26, 2002.  See VAOPGCPREC 3-
00.  

In this case, the veteran was examined for VA purposes in 
August 2002.  The examiner noted the veteran's in-service 
injury to the right little finger in September 1991.  He 
underwent overall open reduction and internal fixation in 
September 2001 with placement of pins that later became 
infected.  

After a second surgery, the pins were removed.  Since that 
time, the veteran was noted to have ankylosis with fixed 
position of the PIP with no range of motion in that joint.  
The veteran is right-hand dominant.  

On examination, the veteran had normal MP and normal DIP 
joints.  The DIP joint had full extension with 60 degrees of 
flexion.  The 5th MP joint had full extension with 100 
degrees of flexion.  Sensation was normal over the right 5th 
finger.  

The assessment was that of status post fracture, dislocation 
of the right small finger proximal interphalangeal joints 
with residuals.  The veteran reported no pain in the affected 
joint or right hand.

In the veteran's Notice of Disagreement received in November 
2002, the veteran reported that he had not regained the full 
use of his right 5th finger due to anklyosis and deformity.  
He reported being unable to make a fist, to grip items, or to 
use his hand normally.  The veteran stated that he is a 
musician and that his right 5th finger disability impaired 
his ability to play the piano.    

As was outlined earlier, under Diagnostic Code 5227 as in 
effect prior to August 26, 2002, a noncompensable rating is 
assigned for ankylosis of a ring finger.  Further, under 38 
C.F.R. § 4.71a, with only one joint of a digit ankylosed or 
limited in its motion, classification of the severity of 
ankylosis and limitation of motion is to be made on the basis 
of whether motion is possible to within 2 inches (5.1 
centimeters) of the median transverse fold of the palm; when 
so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.  

Based on the evidence of record, it appears that the service-
connected little finger disability is shown to more nearly 
approximate the criteria for extremely unfavorable ankylosis.  

The Board therefore finds, with application of the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, that the right little finger 
disability is of such severity that the disability picture 
warrants a compensable rating for that finger, which in this 
case is a 10 percent rating under Diagnostic Code 5155.  

As the veteran has had continued functional use of his right 
5th finger and right hand, it cannot, in the Board's 
judgment, be found that his disability is equivalent to 
amputation with metacarpal resection, which would be required 
for the next higher, 20 percent, rating under Diagnostic Code 
5155.  

In view of the foregoing, the Board concludes that when 
either former or current rating criteria are applied, an 
initial 10 percent rating, but not higher, is warranted for 
the service-connected residuals of a right little finger 
injury residuals.  



ORDER

An initial 10 percent rating for residuals of the service-
connected right little finger injury is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  



REMAND

In this case, the veteran seeks service connection for loss 
of strength in the right hand.  

With respect to the veteran's service connection claim for 
loss of strength in the right hand, the Board notes that the 
April 2001 VA examiner did not review evidence in the 
veteran's claims file or provide an opinion regarding the 
nature and likely etiology of the claimed loss of strength in 
the right hand.  

VA is required to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

The veteran has presented competent testimony to the factual 
nature of his in-service injuries and the record contains 
medical evidence of a current disability.  However, a VA 
examination is necessary to determine whether the veteran's 
current loss of strength in the right hand is related to 
service.  

Finally, in the veteran's June 2002 claim, he indicated 
private medical records for his right hand.  Those records do 
not appear in the veteran's claims file and could be relevant 
to his claim.  

As such, the RO should attempt to obtain any outstanding 
treatment records.  VA is required to seek all relevant 
treatment records.  38 U.S.C.A. § 5103A (West 2002).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain all medical 
records from Dr. P. McKay, National Naval 
Medical Center, 8901 Wisconsin Avenue, 
Bethesda, MD, 20889 for treatment of the 
veteran's right hand condition for the 
period from May 2001 to April 2002.  

2.  The RO should make arrangements for 
the veteran to be afforded a VA 
examination in order to ascertain the 
current nature and likely etiology of the 
claimed loss of strength condition in the 
right hand.  The claims folder should be 
provided to the examiner for review.  The 
examination report, or an addendum to the 
report, should reflect that such a review 
was made.  The examiner also should 
elicit from the veteran and record a 
complete medical history.  Based on 
his/her review of the case, the examiner 
should render an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that the veteran has 
any current hand disability(ies) that 
is(are) due to his multiple hand 
surgeries in service or the other 
injuries or events in service.  The 
examiner should also specify all affected 
joints as well as determine nature and 
likely etiology of any identified loss of 
strength.  The rationale for all opinions 
expressed and conclusions reached should 
be set forth.  

3.  After completion of the development 
requested hereinabove, the RO should 
undertake to review the veteran's claim 
for increase in light of the applicable 
rating criteria.  If any benefit on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence, and discussion of all pertinent 
regulations.  They should be given a 
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


